Exhibit 10.6

 

HERTZ GLOBAL HOLDINGS, INC.

 

SENIOR EXECUTIVE BONUS PLAN

 

(Effective as of January 1, 2010)

 


SECTION 1.               PURPOSE.  THE PURPOSES OF THE HERTZ GLOBAL
HOLDINGS, INC. SENIOR EXECUTIVE BONUS PLAN (THE “PLAN”) ARE (I) TO COMPENSATE
CERTAIN MEMBERS OF SENIOR MANAGEMENT OF THE COMPANY ON AN INDIVIDUAL BASIS FOR
SIGNIFICANT CONTRIBUTIONS TO THE COMPANY AND ITS SUBSIDIARIES AND (II) TO
STIMULATE THE EFFORTS OF SUCH MEMBERS BY GIVING THEM A DIRECT FINANCIAL INTEREST
IN THE PERFORMANCE OF THE COMPANY.


 


SECTION 2.               DEFINITIONS.  THE FOLLOWING TERMS UTILIZED IN THIS PLAN
SHALL HAVE THE FOLLOWING MEANINGS:


 

“Board” shall mean the board of directors of the Company.

 

“Cause” shall mean with respect to any Participant (as determined by the
Committee): (i) willful and continued failure to perform substantially the
Participant’s material duties with the Company (other than any such failure
resulting from the Participant’s incapacity as a result of physical or mental
illness) after a written demand for substantial performance specifying the
manner in which the Participant has not performed such duties is delivered to
the Participant by the person or entity that supervises or manages the
Participant, (ii) engaging in willful and serious misconduct that is injurious
to the Company or any of its subsidiaries, (iii) one or more acts of fraud or
personal dishonesty resulting in or intended to result in personal enrichment at
the expense of the Company or any of its subsidiaries, (iv) substantial abusive
use of alcohol, drugs or similar substances that, in the sole judgment of the
Company, impairs the Participant’s job performance, (v) material violation of
any Company policy that results in harm to the Company or any of its
subsidiaries or (vi) indictment for or conviction of (or plea of guilty or nolo
contendere) to a felony or of any crime (whether or not a felony) involving
moral turpitude.  A “termination for Cause” shall include a determination by the
Committee following a Participant’s termination of employment for any other
reason that, prior to such termination of employment, circumstances constituting
Cause existed with respect to such Participant.

 

“Code” shall mean the Internal Revenue Code of 1986 and the regulations and
guidance promulgated thereunder, all as amended from time to time.

 

“Committee” shall mean the committee of the Board designed by the Board to
administer the Plan, provided that such committee shall consist solely of two or
more “outside directors” within the meaning of Code Section 162(m).

 

“Company” shall mean Hertz Global Holdings, Inc., a Delaware corporation, and
any successor thereto.

 

“EBITDA” shall mean, for a Performance Period, consolidated net income before
net interest expense, consolidated income taxes and consolidated depreciation
and amortization; provided, however, that EBITDA shall exclude any or all
“extraordinary items” as determined

 

--------------------------------------------------------------------------------


 

under U.S. generally acceptable accounting principles including, without
limitation, the charges or costs associated with restructurings of the Company,
discontinued operations, other unusual or non-recurring items, and the
cumulative effects of accounting changes, and as identified in the Company’s
financial statements, notes to the Company’s financial statements or
management’s discussion and analysis of financial condition and results of
operations contained in the Company’s most recent report filed with the U.S.
Securities and Exchange Commission pursuant to the Exchange Act.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder.

 

“Executive Officer” means each person who is an officer of the Company or any
subsidiary and who is subject to the reporting requirements under
Section 16(a) of the Exchange Act.

 

“Participant” shall mean, for a Performance Period, (i) all Executive Officers,
and (ii) officers of the Company or its subsidiaries who are (or who, in the
determination of the Committee, may reasonably be expected to be) “covered
employees” within the meaning of Code Section 162(m) for such Performance Period
and who are designated to participate in the Plan by the Committee on or before
the first March 30 of such Performance Period (or such later date, if any, as
permitted under Code Section 162(m)).

 

“Performance Period” shall mean the fiscal year of the Company; provided,
however, that the Committee may designate that the Performance Period for an
Incentive Award be more than one fiscal year (with any such designation by the
Committee to be made within the time period permitted under Code
Section 162(m)).

 

“Wrongful Conduct” shall mean any action whereby a Participant:

 

(a) directly or indirectly, owns any interest in, operates, joins, controls or
participates as a partner, director, principal, officer, or agent of, enters
into the employment of, acts as a consultant to, or performs any services for
any entity which has operations that compete with any business of the Company
and its subsidiaries in which the Participant was employed (in any capacity) in
any jurisdiction in which such business is engaged, or in which any of the
Company and its subsidiaries have documented plans to become engaged of which
the Participant has knowledge at the time of the Participant’s termination of
employment (the “Business”), except where (x) the Participant’s interest or
association with such entity is unrelated to the Business, (y) such entity’s
gross revenue from the Business is less than 10% of such entity’s total gross
revenue, and ( z ) the Participant’s interest is directly or indirectly less
than two percent (2%) of the Business;

 

(b) directly or indirectly, solicits for employment, employs or otherwise
interferes with the relationship of the Company or any of its affiliates with
any natural person throughout the world who is or was employed by or otherwise
engaged to perform services for the Company or any of its affiliates at any

 

2

--------------------------------------------------------------------------------


 

time during the Participant’s employment with the Company or any subsidiary (in
the case of any such activity during such time) or during the twelve-month
period preceding such solicitation, employment or interference (in the case of
any such activity after the termination of the Participant’s employment); or

 

(c) directly or indirectly, discloses or misuses any confidential information of
the Company or any of its affiliates.

 


SECTION 3.               TERM.  SUBJECT TO SECTION 10, THE PLAN SHALL BE
APPLICABLE FOR THE 2010 FISCAL YEAR AND ALL FUTURE FISCAL YEARS OF THE COMPANY
UNLESS AMENDED OR TERMINATED BY THE COMPANY PURSUANT TO SECTION 7.


 


SECTION 4.               INCENTIVE AWARD.


 


4.1           FOR EACH PERFORMANCE PERIOD OF THE COMPANY, EACH PARTICIPANT MAY
BE ENTITLED TO RECEIVE AN AWARD PAYABLE IN CASH (“INCENTIVE AWARD”) IN AN AMOUNT
DETERMINED BY THE COMMITTEE AS PROVIDED IN THIS PLAN.  WITH RESPECT TO EACH
PERFORMANCE PERIOD, THE CHIEF EXECUTIVE OFFICER OF THE COMPANY SHALL BE ENTITLED
TO BE PAID AN INCENTIVE AWARD EQUAL TO 1% OF THE COMPANY’S EBITDA FOR SUCH
PERFORMANCE PERIOD OF THE COMPANY.  WITH RESPECT TO EACH PERFORMANCE PERIOD OF
THE COMPANY, EACH OTHER PARTICIPANT SHALL BE ENTITLED TO BE PAID AN INCENTIVE
AWARD EQUAL TO 0.5% OF EBITDA FOR SUCH PERFORMANCE PERIOD.  EXCEPT AS OTHERWISE
PROVIDED IN THE PLAN, A PARTICIPANT MUST BE EMPLOYED WITH THE COMPANY ON THE
LAST DAY OF THE PERFORMANCE PERIOD IN ORDER TO RECEIVE AN INCENTIVE AWARD WITH
RESPECT TO SUCH PERFORMANCE PERIOD.


 

Notwithstanding anything contained in this Plan to the contrary, the Committee
in its sole discretion may reduce any Incentive Award to any Participant to any
amount, including zero, prior to the written certification of the Committee of
the amount of such Incentive Award.

 

As a condition to the right of a Participant to receive an Incentive Award, the
Committee shall first certify in writing the Company’s EBITDA and that the
Incentive Award has been determined in accordance with the provisions of this
Plan.

 

Incentive Awards for any Performance Period shall be determined as soon as
practicable after such Performance Period and shall be paid no later than the
15th day of the third month following such Performance Period.

 


4.2           UNLESS OTHERWISE DETERMINED BY THE COMMITTEE (WHETHER BEFORE OR
AFTER THE COMMENCEMENT OF AN APPLICABLE PERFORMANCE PERIOD), IF A PARTICIPANT’S
EMPLOYMENT IS TERMINATED FOR ANY REASON PRIOR TO THE END OF A PERFORMANCE
PERIOD, THE PARTICIPANT SHALL CEASE BEING ELIGIBLE FOR AN INCENTIVE AWARD IN
RESPECT TO SUCH PERFORMANCE PERIOD; PROVIDED, FURTHER, THAT THE COMMITTEE SHALL
HAVE NO DISCRETION TO TAKE SUCH PRECEDING ACTION IF THE EXERCISE OF SUCH ACTION
OR THE ABILITY TO EXERCISE SUCH ACTION WOULD CAUSE SUCH AWARD TO FAIL TO QUALIFY
AS “PERFORMANCE-BASED” COMPENSATION UNDER CODE SECTION 162(M).


 


4.3           INCENTIVE AWARDS SHALL BE PAYABLE IN CASH.

 

3

--------------------------------------------------------------------------------


 


4.4           THE COMPANY SHALL HAVE THE RIGHT AND POWER TO DEDUCT FROM ALL
AMOUNTS PAID TO A PARTICIPANT (WHETHER UNDER THIS PLAN OR OTHERWISE) OR TO
REQUIRE A PARTICIPANT TO REMIT TO THE COMPANY PROMPTLY UPON NOTIFICATION OF THE
AMOUNT DUE, AN AMOUNT TO SATISFY THE MINIMUM FEDERAL, STATE OR LOCAL OR FOREIGN
TAXES OR OTHER OBLIGATIONS REQUIRED BY LAW TO BE WITHHELD WITH RESPECT THERETO
WITH RESPECT TO ANY INCENTIVE AWARD UNDER THIS PLAN.


 


4.5           PARTICIPATION IN THIS PLAN DOES NOT EXCLUDE PARTICIPANTS FROM
PARTICIPATION IN ANY OTHER BENEFIT OR COMPENSATION PLANS OR ARRANGEMENTS OF THE
COMPANY, INCLUDING OTHER BONUS OR INCENTIVE PLANS.  NOTHING IN THE PLAN SHALL BE
CONSTRUED TO LIMIT THE RIGHT OF THE COMPANY TO ESTABLISH OTHER PLANS OR TO PAY
COMPENSATION TO ITS EMPLOYEES, IN CASH OR PROPERTY, IN A MANNER WHICH IS NOT
EXPRESSLY AUTHORIZED UNDER THE PLAN.


 


4.6           UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, NOTWITHSTANDING
ANYTHING CONTAINED IN THIS PLAN TO THE CONTRARY, IF, DURING THE PERIOD
COMMENCING WITH A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY,
AND CONTINUING UNTIL THE FIRST ANNIVERSARY OF THE PARTICIPANT’S EMPLOYMENT
TERMINATION, THE PARTICIPANT, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE
COMMITTEE, ENGAGES IN WRONGFUL CONDUCT, THEN ANY INCENTIVE AWARD GRANTED TO THE
PARTICIPANT HEREUNDER, TO THE EXTENT THEY REMAIN UNPAID, SHALL AUTOMATICALLY
TERMINATE AND BE CANCELED UPON THE DATE ON WHICH THE PARTICIPANT FIRST ENGAGED
IN SUCH WRONGFUL CONDUCT AND, IN SUCH CASE OR IN THE CASE OF THE PARTICIPANT’S
TERMINATION FOR CAUSE, THE PARTICIPANT SHALL PAY TO THE COMPANY IN CASH THE
AMOUNTS PAID UNDER ANY INCENTIVE AWARD HEREUNDER WITHIN THE TWELVE-MONTH PERIOD
ENDING ON THE DATE OF THE PARTICIPANT’S VIOLATION (OR SUCH OTHER PERIOD AS
DETERMINED BY THE COMMITTEE).


 


4.7           IN THE EVENT THAT A PARTICIPANT COMMITS MISCONDUCT, FRAUD OR GROSS
NEGLIGENCE (WHETHER OR NOT SUCH MISCONDUCT, FRAUD OR GROSS NEGLIGENCE IS DEEMED
OR COULD BE DEEMED TO BE AN EVENT CONSTITUTING CAUSE) AND AS A RESULT OF, OR IN
CONNECTION WITH, SUCH MISCONDUCT, FRAUD OR GROSS NEGLIGENCE THE COMPANY RESTATES
ANY OF ITS FINANCIAL STATEMENTS, THE COMMITTEE MAY REQUIRE ANY OR ALL OF THE
FOLLOWING: (I) ANY INCENTIVE AWARD GRANTED TO THE PARTICIPANT HEREUNDER, TO THE
EXTENT THEY REMAIN UNPAID AT THE TIME OF THE RESTATEMENT, BE TERMINATED AND BE
CANCELED, AND (II) THE PARTICIPANT PAY TO THE COMPANY IN CASH ALL OR A PORTION
OF THE AMOUNTS PAID UNDER ANY INCENTIVE AWARD HEREUNDER DURING THE TWELVE-MONTH
PERIOD PRIOR TO THE FINANCIAL RESTATEMENT (OR SUCH OTHER PERIOD AS DETERMINED BY
THE COMMITTEE).


 


4.8           WITHOUT LIMITING THE PRECEDING, ANY INCENTIVE AWARD HEREUNDER
SHALL BE SUBJECT TO THE COMPENSATION RECOVERY POLICY UNDER THE COMPANY’S
STANDARDS OF BUSINESS CONDUCT (AS AMENDED FROM TIME TO TIME, AND INCLUDING ANY
SUCCESSOR OR REPLACEMENT POLICY OR STANDARD).  THE PARTICIPANT’S OBLIGATIONS
UNDER SECTIONS 4.6 AND 4.7 SHALL BE CUMULATIVE (BUT NOT DUPLICATIVE) OF ANY
SIMILAR OBLIGATIONS THE PARTICIPANT HAS UNDER THIS PLAN, ANY COMPANY POLICY,
STANDARD OR CODE (INCLUDING, WITHOUT LIMITATION, THE COMPANY’S STANDARDS OF
BUSINESS CONDUCT), OR ANY OTHER AGREEMENT WITH THE COMPANY OR ANY SUBSIDIARY.


 


SECTION 5.               ADMINISTRATION AND INTERPRETATION.  THE COMMITTEE SHALL
HAVE AUTHORITY TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO
THE PLAN, TO PROVIDE FOR CONDITIONS DEEMED NECESSARY OR ADVISABLE TO PROTECT THE
INTERESTS OF THE COMPANY, TO INTERPRET THE PLAN AND TO MAKE ALL OTHER
DETERMINATIONS NECESSARY OR ADVISABLE FOR THE ADMINISTRATION AND INTERPRETATION
OF THE PLAN AND TO CARRY OUT ITS PROVISIONS AND PURPOSES.  ANY DETERMINATION,
INTERPRETATION OR

 

4

--------------------------------------------------------------------------------


 


OTHER ACTION MADE OR TAKEN (INCLUDING ANY FAILURE TO MAKE ANY DETERMINATION OR
INTERPRETATION, OR TAKE ANY OTHER ACTION) BY THE COMMITTEE PURSUANT TO THE
PROVISIONS OF THE PLAN, SHALL, TO THE GREATEST EXTENT PERMITTED BY LAW, BE
WITHIN ITS SOLE AND ABSOLUTE DISCRETION AND SHALL BE FINAL, BINDING AND
CONCLUSIVE FOR ALL PURPOSES AND UPON ALL PERSONS AND SHALL BE GIVEN DEFERENCE IN
ANY PROCEEDING WITH RESPECT THERETO.  THE COMMITTEE MAY APPOINT ACCOUNTANTS,
ACTUARIES, COUNSEL, ADVISORS AND OTHER PERSONS THAT IT DEEMS NECESSARY OR
DESIRABLE IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN.  THE COMMITTEE’S
DETERMINATIONS UNDER THE PLAN NEED NOT BE UNIFORM AND MAY BE MADE BY THE
COMMITTEE SELECTIVELY AMONG PERSONS WHO RECEIVE, OR ARE ELIGIBLE TO RECEIVE,
INCENTIVE AWARDS UNDER THE PLAN, WHETHER OR NOT SUCH PERSONS ARE SIMILARLY
SITUATED.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, NO MEMBER OF THE COMMITTEE
SHALL BE LIABLE FOR ANY ACTION TAKEN OR DECISION MADE IN GOOD FAITH RELATING TO
THE PLAN OR ANY INCENTIVE AWARD HEREUNDER.


 

To the maximum extent provided by law and by the Company’s Certificate of
Incorporation and/or By-Laws, each person who is or shall have been a member of
the Committee or of the Board shall be indemnified and held harmless by the
Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be
made a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf.  The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or By-laws, by contract, as a matter of
law, or otherwise.

 


SECTION 6.               ADMINISTRATIVE EXPENSES.  ANY EXPENSE INCURRED IN THE
ADMINISTRATION OF THE PLAN SHALL BE BORNE BY THE COMPANY OUT OF ITS GENERAL
FUNDS.


 


SECTION 7.               AMENDMENT OR TERMINATION.  THE COMMITTEE OF THE COMPANY
MAY FROM TIME TO TIME AMEND THE PLAN IN ANY RESPECT OR TERMINATE THE PLAN IN
WHOLE OR IN PART, PROVIDED THAT SUCH ACTION WILL NOT CAUSE AN INCENTIVE AWARD TO
BECOME SUBJECT TO THE DEDUCTION LIMITATIONS CONTAINED IN CODE SECTION 162(M).


 


SECTION 8.               NO ASSIGNMENT.  THE RIGHTS HEREUNDER, INCLUDING WITHOUT
LIMITATION RIGHTS TO RECEIVE AN INCENTIVE AWARD, SHALL NOT BE PLEDGED, ASSIGNED,
TRANSFERRED, ENCUMBERED OR HYPOTHECATED BY AN EMPLOYEE OF THE COMPANY, AND
DURING THE LIFETIME OF ANY PARTICIPANT ANY PAYMENT OF AN INCENTIVE AWARD SHALL
BE PAYABLE ONLY TO SUCH PARTICIPANT.


 


SECTION 9.               THE COMPANY.  FOR PURPOSES OF THIS PLAN, THE “COMPANY”
SHALL INCLUDE THE SUCCESSORS AND ASSIGNS OF THE COMPANY, AND THIS PLAN SHALL BE
BINDING ON ANY CORPORATION OR OTHER PERSON WITH WHICH THE COMPANY IS MERGED OR
CONSOLIDATED.

 

5

--------------------------------------------------------------------------------


 


SECTION 10.             STOCKHOLDER APPROVAL.  THE EFFECTIVE DATE OF THE PLAN IS
JANUARY 1, 2010.  THE PLAN SHALL BE SUBMITTED TO THE STOCKHOLDERS OF THE COMPANY
FOR APPROVAL AT THE 2010 STOCKHOLDER MEETING AND THE EFFECTIVENESS OF THE PLAN
IS SUBJECT TO STOCKHOLDER APPROVAL.


 


SECTION 11.             NO RIGHT TO EMPLOYMENT.  THE DESIGNATION OF AN OFFICER
AS A PARTICIPANT OR GRANT OF AN INCENTIVE AWARD SHALL NOT BE CONSTRUED AS GIVING
A PARTICIPANT THE RIGHT TO BE RETAINED IN THE EMPLOY OF THE COMPANY OR ANY
AFFILIATE OR SUBSIDIARY.  NOTHING IN THE PLAN OR ANY INCENTIVE AWARD AGREEMENT
SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY OR ANY
AFFILIATE OR SUBSIDIARY TO TERMINATE ANY PARTICIPANT’S EMPLOYMENT AT ANY TIME
(REGARDLESS OF WHETHER SUCH TERMINATION RESULTS IN (1) THE FAILURE OF ANY
INCENTIVE AWARD TO VEST; (2) THE FORFEITURE OF ANY INCENTIVE AWARD; AND/OR
(3) ANY OTHER ADVERSE EFFECT ON THE INDIVIDUAL’S INTERESTS UNDER THE PLAN).


 


SECTION 12.             NO IMPACT ON BENEFITS.  EXCEPT AS MAY OTHERWISE BE
SPECIFICALLY STATED UNDER ANY EMPLOYEE BENEFIT PLAN, POLICY OR PROGRAM, NO
AMOUNT PAYABLE IN RESPECT OF ANY INCENTIVE AWARD SHALL BE TREATED AS
COMPENSATION FOR PURPOSES OF CALCULATING A PARTICIPANT’S RIGHT UNDER ANY SUCH
PLAN, POLICY OR PROGRAM.  NO AMOUNT PAYABLE IN RESPECT OF ANY INCENTIVE AWARD
SHALL BE DEEMED PART OF A PARTICIPANT’S REGULAR, RECURRING COMPENSATION FOR
PURPOSES OF ANY TERMINATION, INDEMNITY OR SEVERANCE PAY LAWS.


 


SECTION 13.             RIGHT TO OFFSET.  NOTWITHSTANDING ANY PROVISIONS OF THE
PLAN TO THE CONTRARY, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW (INCLUDING
CODE SECTION 409A), THE COMPANY MAY OFFSET ANY AMOUNTS TO BE PAID TO A
PARTICIPANT (OR, IN THE EVENT OF THE PARTICIPANT’S DEATH, TO HIS BENEFICIARY OR
ESTATE) UNDER THE PLAN AGAINST ANY AMOUNTS THAT SUCH PARTICIPANT MAY OWE TO THE
COMPANY OR ANY AFFILIATE OR SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, AMOUNTS
OWED PURSUANT TO SECTIONS 4.6 AND 4.7).


 


SECTION 14.             FURNISHING INFORMATION.  A PARTICIPANT WILL COOPERATE
WITH THE COMMITTEE BY FURNISHING ANY AND ALL INFORMATION REQUESTED BY THE
COMMITTEE AND TAKE SUCH OTHER ACTIONS AS MAY BE REQUESTED IN ORDER TO FACILITATE
THE ADMINISTRATION OF THE PLAN AND THE PAYMENTS OF BENEFITS HEREUNDER, INCLUDING
BUT NOT LIMITED TO TAKING SUCH PHYSICAL EXAMINATIONS AS THE COMMITTEE MAY DEEM
NECESSARY.


 


SECTION 15.             GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF
THE PLAN AND ANY RULES AND REGULATIONS RELATING TO THE PLAN SHALL BE DETERMINED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE AND APPLICABLE FEDERAL LAW,
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS WHICH WOULD REQUIRE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.


 


SECTION 16.             SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS OF THIS PLAN SHALL BE OR BECOME INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS CONTAINED HEREIN SHALL NOT BE AFFECTED THEREBY.


 


SECTION 17.             HEADINGS; GENDER; NUMBER.  THE HEADINGS AND CAPTIONS
HEREIN ARE PROVIDED FOR REFERENCE AND CONVENIENCE ONLY, SHALL NOT BE CONSIDERED
PART OF THIS PLAN, AND SHALL NOT BE EMPLOYED IN THE CONSTRUCTION OF THIS PLAN. 
EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT, WORDS IN THE MASCULINE GENDER
USED IN THE PLAN SHALL INCLUDE THE FEMININE GENDER, THE SINGULAR SHALL INCLUDE
THE PLURAL, AND THE PLURAL SHALL INCLUDE THE SINGULAR.

 

6

--------------------------------------------------------------------------------


 


SECTION 18.             NO TRUST.  NEITHER THE PLAN NOR ANY INCENTIVE AWARD
SHALL CREATE OR BE CONSTRUED TO CREATE A TRUST OR SEPARATE FUND OF ANY KIND OR A
FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY OR ANY PARTICIPANT.  TO THE EXTENT
ANY PARTICIPANT ACQUIRES A RIGHT TO RECEIVE PAYMENTS FROM THE COMPANY IN RESPECT
TO ANY INCENTIVE AWARD, SUCH RIGHT SHALL BE NO GREATER THAN THE RIGHT OF ANY
UNSECURED GENERAL CREDITOR OF THE COMPANY.


 


SECTION 19.             CODE SECTION 162(M) AND CODE SECTION 409A.  IT IS THE
INTENTION THAT INCENTIVE AWARDS QUALIFY AS “PERFORMANCE-BASED” COMPENSATION
UNDER CODE SECTION 162(M), AND ALL PAYMENTS MADE UNDER THE PLAN BE EXCLUDED FROM
THE DEDUCTION LIMITATIONS CONTAINED IN CODE SECTION 162(M).  THE PLAN SHALL BE
CONSTRUED AT ALL TIMES IN FAVOR OF ITS MEETING THE “PERFORMANCE-BASED”
COMPENSATION EXCEPTION CONTAINED IN CODE SECTION 162(M).  ACCORDINGLY, THE
COMMITTEE SHALL HAVE NO DISCRETION UNDER THIS PLAN (INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO ADJUSTMENTS TO EBITDA) IF THE EXERCISE OF SUCH
DISCRETION OR THE ABILITY TO EXERCISE SUCH DISCRETION WOULD CAUSE SUCH INCENTIVE
AWARD TO FAIL TO QUALIFY AS “PERFORMANCE-BASED” COMPENSATION UNDER CODE
SECTION 162(M).  THEREFORE, IF ANY PLAN PROVISION IS FOUND NOT TO BE IN
COMPLIANCE WITH THE “PERFORMANCE-BASED” COMPENSATION EXCEPTION CONTAINED IN CODE
SECTION 162(M), THAT PROVISION SHALL BE DEEMED AMENDED SO THAT THE PLAN DOES SO
COMPLY TO THE EXTENT PERMITTED BY LAW AND DEEMED ADVISABLE BY THE COMMITTEE.


 

To the extent any provision of the Plan or action by the Committee would subject
any Participant to liability for interest or additional taxes under Code
Section 409A, it will be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee.  It is intended that the Plan will be
exempt from Code Section 409A, and the Plan shall be interpreted and construed
on a basis consistent with such intent.  The Plan may be amended in any respect
deemed necessary (including retroactively) by the Committee in order to preserve
exemption from Code Section 409A.  The preceding shall not be construed as a
guarantee of any particular tax effect for Plan payments.  A Participant is
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on such person in connection with any distributions to such
person under the Plan (including any taxes and penalties under Code
Section 409A), and the Company (or any affiliate or subsidiary) shall have no
obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.

 

7

--------------------------------------------------------------------------------